23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jesse EDMOND, Plaintiff-Appellant,v.S. R. WITKOWSKI, Warden, each in his/her official andindividual capacity;  James Sewell, Guard, each in his/herofficial and individual capacity;  EMMA Ellis, each inhis/her official and individual capacity;  CorrectionalOfficer Wilson, another guard, in his/her official andindividual capacity, Defendants-Appellees.
No. 94-6220.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 19, 1994.Decided:  April 28, 1994.

Appeal from the United States District Court for the District of South Carolina, at Anderson.  G. Ross Anderson, Jr., District Judge.  (CA-92-3527)
Jesse Edmond, Appellant Pro Se.
William Benson Darwin, Jr., Holcombe, Bomar, Cothran & Gunn, P.A., Spartanburg, South Carolina;  James Victor Dade, Doyle & O'Rourke, Anderson, South Carolina, for Appellees.
D.S.C.
DISMISSED.
Before PHILLIPS, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order adopting the magistrate judge's recommendation and granting partial summary judgment in favor of defendants in an action brought under 42 U.S.C. Sec. 1983 (1988).  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*

DISMISSED


*
 We deny Edmond's motion to stay this appeal until the district court issues a final order.  To obtain review of that order, Edmond must file another notice of appeal at the proper time